DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 12/5/2017 is acknowledged.
Claims 19-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/5/2017.
Drawings
  The drawings filed 4/20/2015 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 14-18 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent Application Publication No. 2004/0081894 to Nimon ("Nimon") in view of U.S. Patent Application Publication No. 2008/0048152 to Jang ("Jang") and Kaskel (“K2S6, a potassium polysulfide with long Sulfur Chain” 2014), or alternatively, Nimon in view of Jang and Kaskel and further in view of U.S. Patent Application Publication No. 2009/0286163 to Shin ("Shin").
Regarding claims 1, 3 4, 10, and 16-18, Nimon discloses an alkali metal/Si or Ll/S cell (herein understood to read on the claimed "electrochemical deposition chamber" external from an alkali metal-sulfur cell) comprising a cathode made of porous carbon (0100). The sulfur is provided entirely as a 
Regarding the surface area of the carbon and pore diameter, Nimon is silent. However, exfoliated graphite discovered some years ago by Applicant and which Applicant teaches herein to have the recited surface area and pore diameter claimed herein was known in the art at the time of invention, and known to be useful for application in battery systems. (Jang at Abstract and paragraph [0003]). Thus, the Office finds that the use of such material would have been an obvious use of a known material for its intended purpose, and that such material necessarily has the claimed surface area and pore diameter.
Regarding the thickness of sulfur as claimed in claims 1 and 16-18, Applicant teaches that this is simply the natural result of electrochemically depositing sulfur onto such a carbon surface. Indeed, Applicant provides no special teaching regarding what parameters must be controlled and how those parameters must be controlled in order to achieve the claimed result. Thus, the Office finds the claimed thickness to be inherent. Alternatively, if the feature is not inherent to the combination, the Office finds that reducing particle size would have been an obvious experimentation with a known result effective variable since it was known that smaller sulfur particles provide higher initial charging capacity. 
Regarding the amount of binder, the exfoliated graphite rendered obvious by Jang does not comprise a binder.
Nimon teaches the cell may comprise electrolyte salts but does not teach one of the claimed potassium polysulfides should be utilized.  However, Kaskel teaches binary compounds of alkali metals and chalcogenes are of interests in the technology of batteries, especially in the lithium sulfur cells (see “introduction”)  Thus, it would have been obvious to utilize K2S6 as the electrolyte of Nimon because such binary compounds of alkali metals and chalcogenes are known in the art to be useful in lithium sulfur cells.
With regards to claims 2 -5, Nimon teaches the electrolyte may be Li2S8.
Regarding claim 8, 14, and 15, the Office finds that the person of ordinary skill in the art at the time of invention would have reason to maximize the amount of sulfur contained in the cathode in order to maximize the capacity of the battery.
Regarding claim 9, the electrolyte includes a common electrolyte salt such as LiCI04, LiPF6,
UBF4, etc. Id. at paragraph [0070],
With regards to claim 10, Nimon teaches the solvent may be a mixture of DME and dioxolane.
Id. at paragraph [0105],
8. Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimon, Kaskel, and Jang, or Nimon, Kaskel, Jang, and Shin, as applied above with respect to claim 1, and further in view of U.S. Patent Application Publication No. 2005/0191554 Soga ("Soga").
Nimon is silent regarding including a second material as additive in the cathode along with sulfur. However, Soga discloses that Selenium and Tellurium are known to be alternative chalogen insertion materials in alkali-metal batteries such as those of Nimon. Soga at paragraph [0081], This, partial substitution of Selenium and/or Tellurium for some of the sulfur is seen as nothing more than the obvious substitution of a material for its known intended use. Regarding the size, as noted above, the prior art provides reason to experiment with smaller sizes for active material in alkali-metal batteries as an attempt to improve starting capacity. Thus, the person of ordinary skill in the art at the time of invention would find this to be nothing more than experimentation with a known result effective variable.
s 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nimon and Jang, or Nimon, Jang, and Shin, as applied above with respect to claim 1, and further in view of U.S. Patent Application Publication No. 2014/0017569 (herein referred to as Wang).
Nimon in view of Jang is relied upon as above but does not teach the graphene should be doped. However, Wang teaches doping graphene electrodes with nitrogen or boron improves the diffusion loss and columbic efficiency, and cycle life of Li-S batteries (0015). Thus, it would have been obvious to one of ordinary skill in the art to utilize a mixture of nitrogen or sulfur doped graphene (0044) with pristine graphene in the graphene electrode of Jang in order to improve the diffusion loss and columbic efficiency, and cycle life of the alkali metal-sulfur cell.


Response to Arguments
Applicant's arguments filed have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN R KRUER/
Primary Examiner, Art Unit 3649